Citation Nr: 0630884	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-11 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1975.  He also has unverified service in the U.S. Army 
Reserves from February 1984 to June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Denver, Colorado, which, in pertinent part, denied TDIU.

In May 2006, the veteran testified at a travel Board hearing 
before the undersigned Veterans Law Judge.  His testimony 
indicated that he wished to withdraw the claim for an 
increased rating for his lumbosacral spine disability with a 
history of lumbar disc herniation.  As the discussion has 
been reduced to writing in the hearing transcript, a 
withdrawal has been effected.  38 C.F.R. § 20.204 (2004); 
Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).


FINDINGS OF FACT

The veteran's service-connected disabilities do not preclude 
him from engaging in all types of substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the veteran was sent a VCAA notice letter in June 2003, 
seven months before the initial rating decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Also see 
VAOPGCPREC 7-2004.  An additional VCAA notice was sent in 
March 2006.  The June 2003 notice
complies with the four requirements in 38 U.S.C. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b), in that it (1) informs the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informs the claimant about the 
information and evidence the claimant is expected to provide; 
(3) informs the claimant about the information and evidence 
that VA will attempt to provide on his behalf; and (4) 
requests the claimant provide any evidence in his possession 
that pertains to the claim.  The notice letter addressed all 
four elements.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present case, the veteran was only informed of the 
degree of disability in the June 2003 notice; however, the 
March 2006 notice advised the veteran of the element of an 
effective date.  The Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision despite 
the exclusion of the remaining elements.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
veteran's status as an honorably discharged veteran was 
previously established, as were the existence of disabilities 
and a connection between the veteran's service and the 
disabilities.  The veteran had an opportunity to respond to 
the March 2006 notice at his hearing in May 2006, and in 
fact, did submit additional treatment records after the 
hearing.  (Note:  the veteran waived RO consideration of the 
evidence.)  In sum, the lack of notice has no prejudicial 
consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, which addressed 
the current level of disability due to the veteran's service-
connected disabilities.  There is sufficient evidence of 
record to make a decision on the claim on appeal.  

Law and Regulations

A TDIU is warranted where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  A total disability rating may be 
assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least 


one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16.

Substantially gainful employment is that which is ordinarily 
followed by the non disabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore (Robert) v. Derwinski, 1 
Vet. App. 356 (1991).  This suggests a living wage.  Ferraro 
v. Derwinski, 1 Vet. App. 326, 332.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
Moore, 1 Vet. App. at 358.  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A TDIU 
requires that the veteran's service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age or nonservice-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2005).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  service medical 
records, VA records for treatment from 2002-2005, VA 
examination reports, records of private treatment, and the 
veteran's contentions, as presented in written statements, 
briefs, and a hearing.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or 


on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran alleges that due to his service-connected 
disabilities, his lumbosacral spine disability in particular, 
he is unable to engage in substantially gainful employment.  
His testimony indicates that he cannot even engage in 
sedentary employment.  The veteran is currently service 
connected for a lumbosacral spine disability with a history 
of lumbar disc herniation, rated at 60 percent, and a left 
ankle injury, rated at 10 percent.  The combined rating is 60 
percent.  A review of the record indicates the veteran does 
not meet the requirements for TDIU.  

Historically, the veteran worked as a wheeled vehicle 
mechanic during his three years of active service and as a 
cook in the reserves.  Post active service, the veteran was 
to be awarded an Associate of Arts degree in business 
administration in May 1991.  As a civilian, the veteran 
worked as a local (not long distance/interstate) truck driver 
for approximately eight years.  He quit working as a truck 
driver in January 1992 after an industrial accident, during 
which he incurred additional injury to his low back.  For the 
most part, the veteran has not worked since his January 1992 
injury, although he reported at a July 1996 VA compensation 
examination that he tried working at a grocery store, but did 
not last there because he had difficulty lifting.  He 
reported he also applied for a job at a couple of fast food 
chain restaurants, but was not hired because of his back 
problems. 

Recently, the veteran underwent two VA compensation 
examinations to assess his current level of disability from 
his service-connected injuries, including his ability to 
engage in substantially gainful employment.  In March 2005, 
the VA examiner noted the veteran's stated capabilities 
include: (1) sitting for one hour before his 


back begins to hurt; (2) standing for 5-10 minutes before he 
has to sit down; (3) walking 1/2-mile before his back makes him 
stop; (4) lifting 5 pounds frequently and 10 pounds 
occasionally; and (5) pushing and pulling a vacuum slowly.  
The veteran reported difficulty going up and down stairs and 
climbing a step ladder due to pain in his back.  He also 
reported having some discomfort and/or pain when bending and 
squatting.  The examiner noted that in spite of discomfort, 
the veteran was able to bend well and crawl without problems.  

The veteran asserts that the March 2005 VA examination was 
inadequate and has asked for another VA examination.  In 
support of his assertion, he states that the VA examiner only 
spent about ten minutes with him and did not listen to what 
he had to say.  A review of the examination report itself 
discloses no deficiency.  The examiner stated that he 
reviewed the veteran's claims folder and it is apparent from 
the report that the examiner discussed with the veteran his 
background and current complaints, and how the manifestations 
of his service-connected abilities have affected his daily 
functioning.  For example, the examiner notes the effects on 
the veteran's lifestyle, including his gardening and 
bicycling activities, as well as his interaction with his 
grandchildren.  Physical examination of the veteran appears 
thorough, revealing range of motion studies and assessment of 
gait, pain, neurological deficits, left ankle impairment, 
incapacitating episodes, assistive devices, medications, and 
functional impairment, a/k/a the DeLuca factors.  38 C.F.R. 
§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In sum, the examination report appears meticulously 
complete.  Consequently, the Board finds the examination 
report to be adequate and quite probative of the issue on 
appeal.  

The March 2005 VA examiner concluded, based on a thorough 
review of the veteran's current complaints, medical history, 
and physical examination, that, speaking strictly from a 
physical standpoint, the veteran is able to perform sedentary 
type work or light duty.  He concluded that he should be able 
to sit, stand, and walk as needed and limit any bending at 
the waist.  This opinion is consistent with an earlier VA 
examination from July 2003, where the VA examiner found that 
while the veteran would be limited in virtually all positions 
requiring lifting, bending, and walking, he should be able to 
tolerate sedentary employment.  

The Board notes that shortly after the veteran's industrial 
accident in January 1992, his private physician opined that 
the veteran was unable to engage in substantially gainful 
employment.  He found in May 1992 that the veteran was unable 
to return to work and could not even perform sedentary 
activities because it was too painful for him to even sit for 
any length of time.  He reiterated his opinion in October 
1992.  The Board does not, however, find the opinion of 
D.D.K., M.D. to be persuasive in this matter because it is 
extremely remote and was stated shortly after the veteran 
incurred a serious industrial injury to his low back.  Recent 
examinations have indicated that the veteran is able to sit 
for approximately one hour before he has to get up.  It is 
also noteworthy that Dr. K. referred the veteran for 
evaluation by his partner, R.L.L., M.D., approximately three 
weeks after he wrote his October 1992 opinion.  Dr. L. made 
the following recommendations: (1) the patient must engage in 
a "vigorous, self-directed program of aerobic physical 
conditioning, flexibility training, and weight loss"; (2) he 
should be rated and returned to employment..."If he is unable 
to do so he should then be referred to rehabilitation for 
training."  Thus, it is evident that overall, even the 
remote evidence supports a conclusion that the veteran has 
the physical and mental abilities to engage in substantially 
gainful employment.  In the veteran's case, the medical 
evidence indicates the veteran is capable of employment 
involving sedentary skills.  The veteran's attainment of an 
associate's degree in business administration, suggests that, 
contrary to his testimony, he does possess knowledge and 
abilities outside the realm of manual or unskilled labor.  
While his testimony emphasizes that he took four years to 
complete a two-year program, the record reflects that he 
earned his degree while employed full-time as a truck driver 
and attending night school four nights a week.  In the 
Board's opinion, this feat commends, not degrades the 
veteran's skill and ability in, for example, time management.  
In summary, while the veteran has opined that he is unable to 
work any job, the objective evidence addressing TDIU does not 
reflect an inability to engage in substantially gainful 
employment, as it shows the veteran is able to perform 
sedentary work.  The preponderance of the evidence is against 
the claim.




ORDER

A total disability rating based on individual unemployability 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


